ALLEN, J.
Under Section 710-176, General- Code, the making, drawing, uttering or delivering of a check, draft or order, payment of which is refused by the drawee, is prima facie evidence of the intent to defraud, and the mere fact that the check was given for a past consideration does not justify the court in taking the case from the jury upon the admission of that fact in the opening statement by counsel for the state.
Exceptions sustained.
Marshall, C. J., Wanamaker, Robinson, Jones, Matthias and Day, JJ., concur.